Exhibit 10.2




[image0.jpg]










October 30, 2015


Antoine Jarjour, CEO Seen On Screen TV, Inc.
4017 Colby Avenue
Everett, WA 98201




Advertising, Public Relations and Marketing Letter Agreement.

--------------------------------------------------------------------------------


 
This letter shall serve as an agreement (this "Agreement") by and between Seen
On Screen TV, Inc. (SONT) and StockVest whereby StockVest will provide
advertising, promotional and marketing services for SONT in accordance with the
terms set forth below.


CONTRACT TERM
-------


November 5, 2015 - February 5, 2016


SERVICES
-------


StockVest will begin coverage and launch a market awareness campaign and perform
various public and investor relation services including but not limited to, news
dissemination, creation and distribution of investor information, double opt-in
email campaigns, internet profiles as well as features in the StockVest
Newsletter.


All services fully comply with all SEC rules, regulations and guidelines.


INITIAL PAYMENT
-------
In consideration of the foregoing services performed by StockVest, SONT shall
pay a fee of 6,000,000 restricted shares on or before November 5, 2015


The certificates are to be titled as follows:  StockVest


The certificate shall be sent by overnight delivery to:
StockVest
52 Riley Road
Suite #376
Celebration, FL 34747







--------------------------------------------------------------------------------






ANTI-DILUTION PROVISION / ADDITIONAL PAYMENT
-------
The purpose of this provision and additional payment is to insure that StockVest
will remain the owner of at least 1% of the company's outstanding shares for a
12 month period.  On November 5, 2016 SONT shall issue StockVest additional
shares as necessary to bring the total amount of shares paid to StockVest to
equal at least 1% of the outstanding shares of common stock as of November 5,
2016.




REPRESENTATIONS AND INDEMNITY
---------------------------------
This Agreement shall create a binding agreement for the Services, and each party
agrees to be bound by the terms and conditions contained herein. Each party
represents and warrants to the other that it has the right to enter into this
Agreement, and has the ability to perform its obligations hereunder. Each party
further represents and warrants that the Services, will not violate or infringe
upon the intellectual property rights of any third party; or violate any
applicable laws and/or regulations. StockVest makes no representation or
warranty as to the effectiveness or level of success of the Campaign. Nothing in
this Agreement will be construed as a guarantee regarding the outcome of future
stock price. This document constitutes the entire agreement and understanding of
the parties. No verbal agreements are binding. All shares are considered
beneficially owned and fully earned upon execution of this agreement, the shares
are not compensation for future services. This Contract shall be governed by the
laws of the State of Florida. Any claims or legal action arising from this
contract shall be held in Osceola County, Florida. Each party shall, at its own
expense, indemnify, defend, and hold harmless the other party and its affiliates
from and against any claim, actions, liabilities, and damages, and any costs or
expenses incurred in defending against same (including reasonable attorneys'
fees), arising from any breach or alleged breach of the indemnifying party's
representations and warranties.


GENERAL
-------
Neither party shall be liable for failure to perform its obligations under this
Agreement in the event of an Act of God, action by any governmental or
quasi-governmental entity, fire, flood, insurrection, riot, explosion, power
interruption or any condition beyond the reasonable control of the party
affected by any such act.


We look forward to starting our business relationship together, and are eager to
begin working on your campaign. If the foregoing meets with your approval,
please execute this Agreement below and email to Art@StockVest.com.






/s/ ART BRENT


StockVest Executive Director






AGREED AND ACCEPTED
AS OF October 30, 2015 BY:






/s/ ANTOINE JARJOUR
Antoine Jarjour, CEO
Seen On Screen TV, Inc.










